                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON


DERRICK DUJUAN GREATHOUSE,

          Movant,

v.                                   Civil Action No. 2:16-cv-01611
                                  Criminal Action No. 2:13-cr-00278

UNITED STATES OF AMERICA,

          Respondent.


                    MEMORANDUM OPINION AND ORDER


          The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Omar J. Aboulhosn

entered on September 14, 2018; and the magistrate judge having

recommended that the court deny movant Derrick Dujuan Greathouse’s

motion under 28 U.S.C. § 2255 to vacate, set aside, or correct

sentence by a person in federal custody and remove this matter from

the court’s docket; and no objection having been filed to the Proposed

Findings and Recommendation, it is ORDERED that the findings made

in the Proposed Findings and Recommendation of the magistrate judge

be, and they hereby are, adopted by the court and incorporated herein

and that movant Derrick Dujuan Greathouse’s motion under 28 U.S.C.

§ 2255 to vacate, set aside, or correct sentence by a person in federal

custody be, and it hereby is, denied.


                                  1
          It is, therefore, ORDERED that the movant’s complaint be,

and it hereby is, dismissed.

          The Clerk is directed to forward copies of this written

opinion and order to the movant, all counsel of record, and the United

States Magistrate Judge.


                                      ENTER: December 20, 2018




                                  2
